DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 11, and 12-20 have been amended.
This office action is in response to the amendments and request for continued examination submitted on 21-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The previously cited references Kwatra et al., U.S. Patent Application Publication 2014/0153832 A1, DURUPINAR et al., “PERFORM: Perceptual Approach for Adding OCEAN Personality to Human Motion Using Laban Movement Analysis” [2016], Jack et al., “Dynamic Facial Expressions of Emotion Transmit an Evolving Hierarchy of Signals over Time” [2014], and Wang et al., “Robust Imitation of Diverse Behaviors” [2017] do not teach the claim as amended in relation to the design parameter slider and the expression level associated with the robot model.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 11, and 20, specifically

Generating a first mapping that indicates that a first model, when configured according to a first set of design parameter values that includes a first value for a first design parameter, performs a first behavior with a first expression level;
generating, based on the first mapping, a first indicator curve associated with a first design parameter slider that indicates an expression level with which the robot model performs the first behavior as a function of the first design parameter;
receiving first user input via the first design parameter slider indicating that the first robot model should perform the first behavior according to a second value for the first design parameter instead of the first value for the first design parameter; and
modifying the first set of design parameter values based on the first user input to generate a second set of design parameter values that includes the second value for the first design parameter, wherein the first robot model, when configured according to the second set of design parameter values, performs the first behavior with a second expression level.

In combination with the remaining features and elements of the claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146